    Case: 1:18-cv-07855 Document #: 26 Filed: 05/21/19 Page 1 of 8 PageID #:121




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

WILLIAM T. PAINTER, JR.,                     )
                                             )
       Plaintiff,                            )
                                             )
               v.                            )               No. 18 C 7855
                                             )               Hon. Marvin E. Aspen
QUICKEN LOANS INC.,                          )
                                             )
       Defendant.                            )

                                             ORDER

MARVIN E. ASPEN, District Judge:

       Plaintiff William T. Painter alleges that Defendant Quicken Loans Inc. (“Quicken”)

violated the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, by calling him

dozens of times using an automated telephone dialing system (“ATDS”) regarding his loan

guaranteed by the United States Department of Veterans Affairs (“VA”). (Compl. (Dkt. No. 1).)

Presently before us is Quicken’s motion to dismiss Painter’s complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6). (Dkt. No. 14.) For the reasons set forth below, we grant Quicken’s

motion.

                                        BACKGROUND

       The following facts are taken from Painter’s complaint and deemed true for the purposes

of this motion. See Bell v. City of Chi., 835 F.3d 736, 738 (7th Cir. 2016);

Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008). Quicken is a Michigan-based

company that offers various loan products including VA guaranteed loans. (Compl. ¶ 6.) In
    Case: 1:18-cv-07855 Document #: 26 Filed: 05/21/19 Page 2 of 8 PageID #:121




March 2017 Painter executed a VA loan 1 with Quicken to secure the purchase of a property in

Norridge, Illinois. (Id. ¶¶ 11–13.) Shortly after executing the loan, Painter stopped making

payments because of financial hardship. (Id. ¶ 14.) Quicken then began making numerous

collection calls to Painter. (Id. ¶¶ 15, 18.) On October 23, 2017, Painter requested that Quicken

stop calling him. (Id. ¶ 17.) Despite Painter’s request, Quicken proceed to call him at least 84

more times. (Id. at ¶ 18.)

       On November 28, 2018, Painter filed suit in federal court alleging that Quicken violated

the TCPA. (Id. ¶¶ 21–27.)

                                      LEGAL STANDARD

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) is meant to test the

sufficiency of the complaint, not decide the merits of the case. Gibson v. City of Chi.,

910 F.2d 1510, 1520 (7th Cir. 1990) (citing Triad Assocs., Inc. v. Chi. Hous. Auth.,

892 F.2d 583, 586 (7th Cir. 1989)). In evaluating a motion to dismiss, we “construe the

complaint in the light most favorable to the plaintiff, accepting as true all well-pleaded facts

alleged, and drawing all possible inferences in [plaintiff’s] favor.” Tamayo, 526 F.3d at 1081. A

court may grant a motion to dismiss under Rule 12(b)(6) only if a complaint lacks enough facts




1
  Painter admits that his loan is a VA loan. (Resp. at 2.) Quicken also attached the parties’
mortgage document and Painter’s mortgage note to its motion to dismiss. (Dkt. No. 14–1
(“Mortgage Doc.”); Dkt. No. 14–2 (“Mortgage Note”).) When considering a motion to dismiss,
we may take judicial notice of matters of public record or incorporated by reference in the
pleadings. Orgone Capital III, LLC v. Daubenspeck, 912 F.3d 1039, 1044 (7th Cir. 2019);
Milwaukee Police Ass’n v. Flynn, 863 F.3d 636, 640 (7th Cir. 2017), reh’g denied
(Aug. 14, 2017). Both the mortgage document and note are referenced in Painter’s complaint.
(Compl. ¶¶ 11–13.) Thus, we take judicial notice of these documents. Both demonstrate that
Painter’s loan is a VA-guaranteed loan. (See Mortgage Doc. at 18 (“VA Guaranteed Loan and
Assumption Policy Rider”); Mortgage Note at 3 (stating that the loan is subject to the
“regulations . . . issued under the [ VA’s] Guaranteed Loan Authority”).)
                                                  2
     Case: 1:18-cv-07855 Document #: 26 Filed: 05/21/19 Page 3 of 8 PageID #:121




“to state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal,

556 U.S. 662, 678, 129 S. Ct. 1937, 1949–50 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570, 127 S. Ct. 1955, 1974 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949.

Although a facially plausible complaint need not give “detailed factual allegations,” it must

allege facts sufficient “to raise a right to relief above the speculative level.” Twombly,

550 U.S. at 555, 127 S. Ct. at 1964–65. “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678,

129 S. Ct. at 1949. These requirements ensure that the defendant receives “fair notice of what

the . . . claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555,

127 S. Ct. at 1964.

                                             ANALYSIS

        Quicken moves to dismiss Painter’s complaint arguing that its collection calls are not

prohibited because calls made to collect debt guaranteed by the United States are exempt under

the TCPA. (Mot. (Dkt. No. 14) at 4–6.) Quicken also argues that Painter inadequately alleged

that an ATDS was used to call him as required by the TCPA. (Id. at 6–8.) In response, Painter

argues that the Federal Communications Commission (“FCC”) has limited the breadth of the

exemption relied on by Quicken, and that he sufficiently alleged an ATDS was used.

(Resp. (Dkt. No. 17) at 3–8.)

I.      Calls to Collect Debt Guaranteed by the United States

        Quicken argues that none of its calls are prohibited because they were made to collect

debt guaranteed by the United States, and such calls are exempt under the TCPA. (Mot. at 4–6.)



                                                   3
    Case: 1:18-cv-07855 Document #: 26 Filed: 05/21/19 Page 4 of 8 PageID #:121




The TCPA prohibits calls “using any [ATDS] or an artificial or prerecorded voice . . . to any

telephone number assigned to a . . . cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii);

Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 667 (2016), as revised (Feb. 9, 2016). However,

some calls are exempt under the TCPA. Calls made for emergency purposes, with prior express

consent, or “made solely to collect a debt owed to or guaranteed by the United States” are not

prohibited. 47 U.S.C. § 227(b)(1)(A); see Gentleman v. Mass. Higher Educ. Assistance Corp.,

272 F. Supp. 3d 1054, 1071 (N.D. Ill. 2017) (noting consent and debt collection exemptions).

Two criteria must be met to satisfy the debt collection exemption: (1) the debt must be

“guaranteed by the United States,” and (2) the calls must be “made solely to collect a debt.”

47 U.S.C. § 227(b)(1)(A)(iii); see also Green v. Navient Sols., LLC, No. 17 C 1453,

2018 WL 6303775, at *5 (N.D. Ala. Nov. 29, 2018) (calls made to collect debt guaranteed by the

Department of Education did not violate the TCPA); Schneider v. Navient Sols., LLC,

No. 16 C 6760, 2018 WL 2739437, at *5 (W.D.N.Y. June 7, 2018) (same); Whalen v. Navient

Sols., LLC, No. 17 C 56, 2018 WL 1242020, at *4 (S.D. Ind. Mar. 9, 2018) (same);

Hassert v. Navient Sols., Inc., 232 F. Supp. 3d 1049, 1052 (W.D. Wis. 2017) (same).

       Quicken is correct that its calls are not prohibited by the TCPA. It is undisputed that

Painter’s loan is “a [VA] loan . . . guaranteed by the federal government.” (Resp. at 2.) This fact

is consistent with the Servicemen’s Readjustment Act of 1944, which provides that VA loans,

like Painter’s, are “automatically guaranteed by the United States.” 2 38 U.S.C. § 3703(a)(1)(A);

see also 38 U.S.C. § 3710 (qualifying “loan[s] to a veteran . . . [are] automatically guaranteed”);

Ayes v. U.S. Dep’t of Veterans Affairs, 473 F.3d 104, 106 (4th Cir. 2006) (“VA provides housing




2
  As noted above, supra n.1, Painter’s mortgage document and note also demonstrate that his
loan is VA-guaranteed. (See Mortgage Doc. at 18; Mortgage Note at 3.)
                                                 4
      Case: 1:18-cv-07855 Document #: 26 Filed: 05/21/19 Page 5 of 8 PageID #:121




assistance to certain veterans . . . by guarantying home loans made to them by private lenders.”).

Painter also admits that Quicken’s calls were “collection call[s]” made to collect outstanding

debt. (Compl. at ¶¶ 15–18; Resp. at 2.) Accordingly, both requirements for the debt collection

exemption are met and Painter’s claim must be dismissed with prejudice. 3

II.     Effect of FCC Regulations on the Debt Collection Exemption

        Although Quicken’s calls fall within the debt collection exemption, Painter argues that

the FCC has limited the breadth of the exemption by promulgating rules that (1) require

collection calls to cease once the debtor requests that they be stopped, and (2) limit the number

of collection calls to three within a thirty-day period. (Resp. at 4–5.) To support his argument,

Painter relies on an FCC Report and Order published in August 2016. See In the Matter of Rules

and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 31 F.C.C. Rcd. 9074 (2016)

(the “Report”). While Painter is correct that the Report includes language limiting the reach of

the exemption, see id. at 9075, 9090–91, the language is of no consequence because the rules

within the Report never took effect.

        The Report states that its “requirements” will not become effective until “60 days after

the [FCC’s] publication of a notice in the Federal Register, which will announce approval of

portions of the rules requiring approval by [the Office of Management and Budget (“OMB”)].”

Id. at 9102; see also TCPA/Federal Government Debt Collection, 20 No. 9 Consumer Fin.

Services L. Rep. 15 (Sep. 25, 2016). “OMB never gave such approval, and the FCC eventually

withdrew its request to OMB, thereby effectively preventing any of the proposed regulations

from taking effect.” Schneider, 2018 WL 2739437, at *3 n.4; see also Sanford v. Navient Sols.,




3
 Because Painter’s claim is dismissed pursuant to the debt collection exemption we do not
address Quicken’s second argument that Painter insufficiently alleged an ATDS was used.
                                                 5
       Case: 1:18-cv-07855 Document #: 26 Filed: 05/21/19 Page 6 of 8 PageID #:121




LLC, No. 17 C 4356, 2018 WL 4699890, at *2 (S.D. Ind. Oct. 1, 2018) (the Report “has little

authoritative value” because the rules were never approved); Tucker v. Pa. Higher Educ.

Assistance Agency, No. 1:17-CV-267, 2018 WL 3458714, at *5 (W.D. Mich. May 10, 2018)

(“The August 2016 regulations d[o] not appear to be in effect.”). Because the rules within the

Report never took effect, they do not limit the debt collection exemption and do not prevent

dismissal of Painter’s claim. 4

III.     Painter’s Supplemental Authority

         In a final attempt to avoid dismissal, following briefing, Painter filed a single authority

from the Fourth Circuit arguing that its application requires us to reject the debt collection

exemption altogether. (Dkt. No. 22 at 1–2.) In Am. Ass’n of Political Consultants, Inc. v. Fed.

Commc’ns Comm’n, the Fourth Circuit concluded that the debt collection exemption was an

“unconstitutional content-based restriction on speech” and determined that the exemption should

be severed from the TCPA. No. 18-1588, 2019 WL 1780961, at *8–9 (4th Cir. Apr. 24, 2019).

The Fourth Circuit is the first federal appellate court to opine on the constitutionality of the debt

collection exemption. Various district courts addressing the issue have concluded that the debt

collection exemption is constitutional. See Gallion v. Charter Commc’ns Inc.,




4
  Although the FCC’s rules never took effect, Painter points to limited examples where courts
have applied the rules outlined in the Report. (Resp. at 5.) These cases fail to recognize the
language within the Report that limits its implementation. See, e.g., Cooper v. Navient Sols.,
LLC, No. 16 C 3396-T, 2017 WL 1424346, at *1–*2 (M.D. Fla. Apr. 21, 2017) (making no note
of the 60-day publication and OMB approval requirements); Gentleman, 272 F. Supp. 3d at 1073
(same). Because the Report never became effective, we agree with those courts that have
concluded the Report does not limit the reach of the debt collection exemption. See Gaza v.
Navient Sols., LLC, No. 18 C 1049, 2019 WL 645390, at *3 (M.D. Fla. Jan. 23, 2019); Green,
2018 WL 6303775, at *6; Tucker, 2018 WL 3458714, at *5; Schneider, 2018 WL 2739437, at
*7; Sanford, 2018 WL 4699890, at *2.



                                                   6
    Case: 1:18-cv-07855 Document #: 26 Filed: 05/21/19 Page 7 of 8 PageID #:121




287 F. Supp. 3d 920, 931 (C.D. Cal. 2018), appeal docketed, No. 18-80031

(9th Cir. Mar. 8, 2018); Greenley v. Laborers’ Int’l Union of N. Am., 271 F. Supp. 3d 1128, 1151

(D. Minn. 2017); Mejia v. Time Warner Cable Inc., No. 15 C 6445, 2017 WL 3278926, at *16

(S.D.N.Y. Aug. 1, 2017); Holt v. Facebook, Inc., 240 F. Supp. 3d 1021, 1034 (N.D. Cal. 2017),

appeal docketed, No. 17-80086 (9th Cir. May 12, 2017).

       We decline to address the constitutionality of the debt collection exemption because it is

not properly before us. Federal courts “must ‘refrain from passing upon the constitutionality of

an act unless obliged to do so in the proper performance of [their] judicial function, when the

question is raised by a party whose interests entitle him to raise it[.]’”

Hein v. Freedom From Religion Found., Inc., 551 U.S. 587, 598, 127 S. Ct. 2553, 2562 (2007)

(quoting Valley Forge Christian Coll. v. Ams. United for Separation of Church & State, Inc.,

454 U.S. 464, 474, 102 S. Ct. 752, 759 (1982)) (internal alterations omitted). Painter has waived

any constitutional arguments by failing to raise them in his response to Quicken’s motion.

United States v. Berkowitz, 927 F.2d 1376, 1384 (7th Cir. 1991) (“[P]erfunctory and

undeveloped arguments . . . are waived (even where those arguments raise constitutional

issues.”); see also Last Atlantis Capital LLC v. AGS Specialist Partners,

749 F. Supp. 2d 828, 840 (N.D. Ill. 2010), order clarified sub nom. Last Atlantis v. AGS

Specialist Partners, No. 04 C 397, 2011 WL 223798 (N.D. Ill. Jan. 21, 2011) (only developed

arguments in plaintiff’s response to defendant’s motion for summary judgment would be

addressed). Furthermore, we are not bound by another circuit’s decision.

United States v. Glaser, 14 F.3d 1213, 1216 (7th Cir. 1994) (“A district court . . . owes no more

than respectful consideration to the views of other circuits.”); Am. Int’l Specialty Lines Ins.




                                                   7
    Case: 1:18-cv-07855 Document #: 26 Filed: 05/21/19 Page 8 of 8 PageID #:121




Co. v. NWI-I, Inc., 240 F.R.D. 401, 408 (N.D. Ill. 2007) (“[W]e are not bound by out-of-circuit

decisions.”).

                                        CONCLUSION

       For the foregoing reasons, Defendant’s motion is granted and Plaintiff’s claim is

dismissed with prejudice. It is so ordered.




                                                    ____________________________________
                                                    Honorable Marvin E. Aspen
                                                    United States District Judge

Dated: May 21, 2019
       Chicago, Illinois




                                                8
